Citation Nr: 1221711	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  00-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right hand disorder, other than degenerative joint disease of the metacarpophalangeal joint of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972 and from January 1975 to July 1992.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in June 2005 and May 2010 for additional development.

During the pendency of this appeal, the Veteran was granted service connection and assigned a noncompensable rating for degenerative joint disease of the metacarpophalangeal joint of the right thumb.  However, that award did not represent a full grant of the benefits sought in the Veteran's original claim for service connection for a right hand disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim).  Accordingly, the Board finds that it has continued to wield jurisdiction over Veteran's right hand disorder claim, as characterized on the title page of this decision.   

As a final introductory matter, the Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the supplemental evidence found in his Virtual VA file.  Such evidence includes an April 2012 RO rating decision denying service connection for bilateral neuropathy of the upper and lower extremities.   The Board acknowledges that it is obligated to review this additional evidence since, under VA's current guidelines, it is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of this additional evidence is material to the current appeal and, thus, need not be further addressed at this time.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed right hand carpal tunnel syndrome is not related to service.


CONCLUSION OF LAW

A right hand disorder, other than degenerative disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2001, August 2005, and May 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  

In this regard, the Board acknowledges that a portion of the service treatment records pertaining to the Veteran's claim are alleged to be outstanding.  When a Veteran's records have been determined to have been destroyed, or are missing, VA has an obligation to search for alternative records that might support the case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, the record shows that the RO contacted the National Personnel Records Center (NPRC) and requested all inpatient and outpatient treatment records from the Veteran's periods of active duty.  However, responses from that service department have since shown that the service treatment records generated from January 1975 to June 1980 and from February 1981 to January 1990 cannot be obtained.  The Veteran has been duly informed of the unavailability of the above records.  38 C.F.R. § 3.159(a).  Moreover, the RO has issued a July 2009 formal finding that further efforts to obtain such records would be futile.  

In light of the foregoing, the Board finds that VA has met its obligation to search for alternative records in support of the Veteran's claims.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  Moreover, any additional development would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Rather, remanding this case to search for any potentially missing service medical records would be a redundant exercise and would result only in additional delay with no benefit to the Veteran. Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided). VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004). 

Significantly, the Veteran has not referred to any additional, unobtained, relevant, available evidence in connection with his claim.  Nor has he contested the adequacy of the examinations that VA has obtained with respect to that claim.  

As a final point with respect to VA's duty to assist, the Board notes that the Veteran was provided an opportunity to set forth his contentions during a May 2002 hearing before a Decision Review Officer (DRO).  In this regard, the Board is mindful of the recent precedential opinion of Bryant v. Shinseki, 23 Vet. App. 488 (2010), in which the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the May 2002 hearing, the DRO identified the pertinent facts and law underlying the appeal and elicited information regarding the nature and etiology of the Veteran's right hand disorder and the other disabilities then on appeal.  Therefore, not only were the issues 'explained . . . in terms of the scope of the claim for benefits,' but 'the outstanding issues material to substantiating the claim' were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

In light of the foregoing, the Board finds that VA has satisfied the duty to assist provisions of law.  Moreover, the Board finds that further notice or assistance to the Veteran is required to fulfill VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).

As discussed in the preceding section, the evidence of record shows that some of the Veteran's service treatment records have been found to be unavailable.  Where service treatment records cannot be obtained, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992). Nevertheless, while the applicable case law increases the Board's responsiblity to evaluate and discuss all relevant evidence that is favorable to the Veteran, it does not lower the legal standard for proving his claim.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). Further, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's available service treatment records include numerous reports regarding his right hand and wrist.  The service medical reports show that the Veteran had right hand x-rays in July 1988 and May 1989, though there are no contemporary records regarding the complaints, findings, or treatment associated with the claims file.

A December 1990 service x-ray examination report stated that the Veteran complained of a two week history of right wrist pain, without a history of trauma.  He reported having tenderness over the posterior aspect of the radial side of the hand.  On radiographic examination, no right wrist abnormality was found.

In a January 1991 service medical report, the Veteran complained of pain in his right wrist, which had persisted for the previous three months.  He also reported experiencing pain with flexion of his fingers and wrist, and stated that he had used braces since December 1990.

In a June 1991 service medical report, the Veteran complained of right hand pain for the previous one to two weeks at the base of his thumb.  On physical examination, there was tenderness at the abductor pollicis longus (APL) and extensor pollicis longus (EPL).  The Veteran had a full range of motion of the wrist.  X-ray examination of the right wrist was negative for evidence of acute or old bone trauma, and no wrist abnormality was seen.  The assessment was right wrist EPL/APL, and it was treated with a wrist splint.  The Veteran was placed on a temporary physical profile for right wrist strain, with no push-ups for two weeks, followed by two weeks at his own pace.

In a July 1991 service medical report, the Veteran complained of pain in his right hand with locking of the thumb joint.  He also reported pain with twisting of the hand.  On physical examination, there was no swelling, redness, or deformity.  The assessment was possible pain in right hand.  On further evaluation, there was tenderness at the first metacarpophalangeal joint and in the lateral wrist.  There was no erythema or deformity, but the thumb locked.  X-ray examination was negative for any abnormalities.  The assessment was persistent right wrist pain, despite immobility.  The Veteran was placed on a temporary physical profile for a right wrist sprain, with no push-ups for two weeks, followed by two weeks at his own pace.

In a second July 1991 service medical report, the Veteran complained of right thumb locking for the previous one and a half months, without a precipitating injury or trauma.  He reported that he had worn a wrist splint without improvement.  On physical examination, there was positive triggering at the carpal metacarpal joint, with locking in extension.  The Veteran denied sensory problems and had good capillary refill.  X-rays were negative for bony involvement at the carpal metacarpal joint.  The assessment was trigger right thumb in extension.  The Veteran was placed on a temporary physical profile for trigger right thumb (tendonitis), for approximately one month, with no push-ups, pull-ups, or lifting with the right hand.  He was instructed to keep his cast dry.

In an August 1991 service medical report, the Veteran was seen for a follow-up appointment regarding his status post right trigger thumb in extension.  On observation, there was no triggering.  The assessment was asymptomatic trigger thumb in extension.  The Veteran's cast was removed.

After separation from service, in a November 2000 VA outpatient medical report, the Veteran complained of pain, numbness, and tingling in his right hand.  After physical examination, the assessment was rule out right hand carpal tunnel syndrome and osteoarthritis.  The medical evidence of record shows that right hand degenerative diseases have been consistently diagnosed since November 2000, and right hand carpal tunnel syndrome has been consistently diagnosed since a March 2001 electrodiagnostic examination.

In a May 2001 VA hand examination report, the Veteran stated that he had been treated for right hand swelling and numbness during service in 1987 or 1988.  He reported that, at the time, he was told he had a tendon injury and was treated with a cast for a period of two weeks.  The Veteran stated that he removed the cast after only one week, and did not have any sick call visits between 1988 and 1992.  After physical examination, the diagnoses were mild degenerative joint disease of the right hand, by November 2000 x-rays, and peripheral neuropathy with right carpal tunnel syndrome, by March 2001 electrodiagnostic examination.

In a May 2002 hearing before the DRO, the Veteran stated that he had complained of right hand symptoms in July 1969, January 1972, December 1977, and June 1992.  The Veteran reported that the first time he had been told he had a diagnosis of carpal tunnel syndrome was in 2001.  The Veteran reported that his only in-service right wrist treatment was an immobilizing cast, which was done in 1991 or 1992.  He reported that he began experiencing continuous pain and discomfort in 1991, though he had experienced non-continuous symptoms prior to that.

In a December 2002 VA outpatient medical report, the Veteran complained of bilateral hand pain and decreased sensation since 1990.  He described the pain as a tingling/pressure sensation, mostly in the right hand.  After physical examination, the assessment was bilateral hand pain and decreased sensation since 1990, with a diagnosis of right carpal tunnel syndrome and peripheral neuropathy by electrodiagnostic examination.

In a December 2003 VA hand examination report, the Veteran complained of right wrist pain and numbness from his wrist up to the tips of his fingers.  He also reported paresthesias, tingling, and decreased sensation in the same area.  The Veteran reported that the symptoms began prior to 1991.  After physical examination, the diagnosis was right first metacarpophalangeal joint degenerative disease.  After review of the Veteran's service treatment records, the examiner stated that the Veteran had been seen in service specifically for triggering of right thumb and pain at the right thumb and wrist.  The examiner stated that the Veteran described a history of what appeared to be carpal tunnel syndrome, however the Veteran's service treatment records had no account or complaint of hand numbness, weakness, or electric type pain.  The examiner opined that the diagnosis related to the Veteran's in-service right hand treatment was triggering of the right thumb, which was at least as likely as not related to his present degenerative joint disease of the right thumb.  However, the examiner opined that right hand carpal tunnel syndrome could not be confirmed by any of the Veteran's in-service subjective complaints or physical examination findings.

In a September 2010 VA hand examination report, the Veteran complained of continuous right hand pain since 1991.  After physical and radiographic examination, the diagnoses were right hand carpal tunnel syndrome and right hand degenerative joint disease at the right thumb.  The examiner opined that the Veteran's right thumb degenerative joint disease was at least as likely as not related to service.  In an August 2011 addendum, the examiner opined that the Veteran's carpal tunnel syndrome was less likely than not related to service.  The rationale was that there was no evidence in the Veteran's claims file that he had complained of numbness, tingling, weakness, or electric type pain while in service.  The examiner stated that the Veteran's in-service injury had been to the thumb, not the wrist joint, and that the Veteran had never been treated for carpal tunnel syndrome during service.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed right hand carpal tunnel syndrome is not related to service.  The medical evidence of record clearly demonstrates that the Veteran experienced right hand symptoms during service.  However, the evidence of record also shows that those symptoms have been diagnosed as specific disorders of the right thumb, and that they have been etiologically linked to the Veteran's currently diagnosed right hand degenerative disorders.  In this regard, the Board notes that service connection for right thumb metacarpophalangeal degenerative joint disease was specifically granted in March 2004, and expanded to include right hand degenerative disease in October 2011.  Accordingly, these right hand diagnoses are not for consideration in the claim on appeal.  38 C.F.R. § 4.14 (2011).

The medical evidence of record shows that the Veteran has only one currently diagnosed right hand disorder for which service-connection has not already been establish: carpal tunnel syndrome.  In this regard, there is no evidence of record that carpal tunnel syndrome was diagnosed prior to November 2000, over eight years after separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the preponderance of the evidence of record shows that the Veteran's currently diagnosed right hand carpal tunnel syndrome is not related to service.  There are three medical reports of record which comment on the etiology of the Veteran's right hand carpal tunnel syndrome; the December 2002 VA outpatient medical report, the December 2003 VA hand examination report, and the August 2011 addendum to the September 2010 VA hand examination report.

The December 2002 VA outpatient medical report gave an assessment of bilateral hand pain and decreased sensation since 1990, with a diagnosis of right carpal tunnel syndrome and peripheral neuropathy by electrodiagnostic examination.  However, this assessment was made based on the Veteran's reported history, and did not include a review of the Veteran's service treatment records.  Such a basis reduces the probative value of the findings, as the Veteran's statements are contradicted by the service treatment records.  Specifically, the Veteran's service treatment records do not include any complaints of decreased sensation.  Indeed, in the July 1991 service medical report, the Veteran denied experiencing right hand sensory problems.  As such, the December 2002 VA outpatient medical report warrants low probative value, as it did not consider relevant medical evidence in the Veteran's service treatment records which contradicted the Veteran's reported history.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008); Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

In contrast, both the December 2003 VA hand examination report and the August 2011 addendum to the September 2010 VA hand examination report included detailed reviews of the Veteran's service treatment records.  On the basis of those records, both examiners concluded that the Veteran's in-service complaints were related to his right hand degenerative disorders, for which service connection has already been established, not his carpal tunnel syndrome.  As these reports specifically considered the Veteran's relevant service treatment records, the Board finds that they warrant high probative value.

The Veteran has repeatedly stated that he experienced right hand pain and numbness in service and his statements in that regard are deemed competent.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements credible to the extent that he experienced right hand symptoms during service.  However, the Veteran's statements are not competent to demonstrate that his currently diagnosed right hand carpal tunnel syndrome is related to his in-service right hand symptoms.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his currently diagnosed right hand carpal tunnel syndrome is related to his in-service right hand symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

To the extent that the Veteran reported experiencing right hand numbness in service, the Board finds that the preponderance of the evidence of record refutes that claim.  The Veteran's service treatment records are negative for any right hand numbness, tingling, or other neurological complaints.  To the contrary, in the July 1991 service medical report, the Veteran denied experiencing right hand sensory problems.  The Board finds that this contemporaneous evidence has greater probative value than the Veteran's reported history.  See Curry v. Brown, 7 Vet. App. 59 (1994).

In light of the foregoing, the Board finds that the Veteran's currently diagnosed right hand carpal tunnel syndrome - the only current right hand disability for which VA benefits have not been granted - is less likely than not related to his active service.  Accordingly, the Board finds that service connection for a right hand disorder, other than degenerative disease, is unwarranted in this instance.  

In reaching this determination, the Board is mindful of the Veteran's missing service records and its ensuing obligation to given heightened consideration to the benefit-of-the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Nevertheless, the Board observes that this rule is inapplicable where, as here, the preponderance of the evidence fails to show a nexus between the Veteran's service and current complaints.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  As the preponderance of the evidence weighs against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right hand disorder, other than degenerative disease, is denied.



____________________________________________
E. Woodward Deutsch
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


